Citation Nr: 0630925	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  06-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
ear hearing loss. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision.  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The issue of right ear hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a July 1998 decision, the Board denied service 
connection for hearing loss of the left ear.  

2.  Evidence received since the July 1998 Board decision does 
not raise a reasonable possibility of substantiating the 
claim for hearing loss of the left ear.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
hearing loss of the left ear.  38 U.S.C.A. 
§§ 5108, 7103, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2005, March 
2006 and August 2006.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, to submit any evidence 
in his possession pertaining to his claim.  He was also 
notified of the type of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

The November 2005 letter adequately provided notice of all 
three requirements set forth in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) with regard to new and material evidence 
claims.  That letter notified the veteran of (1) the evidence 
and information necessary to reopen the claim, (i.e., 
describe what new and material evidence is); (2) the evidence 
and information necessary to substantiate each element of the 
underlying service connection claim; and (3) what specific 
evidence would be required to substantiate the element or 
elements needed for service connection that were found 
insufficient in the prior denial on the merits.  

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains additional evidence received since the last 
adjudication of the claim.  In addition, neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate his 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim.

The record also reflects that the originating agency 
adjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's finding 
that the claim is not reopened by way of submission of new 
and material evidence, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

In July 1998, the Board denied service connection for hearing 
loss of the left ear.  The bases of this denial was that 
there was no evidence showing that the disability was 
incurred in service, no evidence of hearing loss for over 50 
years after the veteran's separation from service, and no 
competent evidence that disability is related to service or 
noise exposure in service.  The Chairman of the Board has not 
ordered reconsideration of this decision to date and it is 
therefore final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

In August 2005, the veteran sought to reopen his claim.  To 
reopen the claim, the veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

New evidence received since the Board's decision consists of 
VA clinical records dated from November 2004 to May 2005 
showing current hearing loss.  This evidence, while new, is 
not material as it fails to demonstrate that hearing loss was 
incurred in service or that it is related to service.  The 
evidence is merely cumulative and redundant of the evidence 
already of record and does not raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156(a).   
Accordingly, the veteran's attempt to reopen his service 
connection claim for left ear hearing loss is denied. 


ORDER

New and material evidence not having been received, the 
request to reopen the claim for service connection for 
hearing loss of the left ear is denied.


REMAND

As indicated above, under Kent v. Nicholson, 20 Vet. 
App. 1 (2006), VA, is required to send specific notice 
in connection with claims to reopen.  Review of the 
record shows that the last adjudication of the claim 
for service connection for right ear hearing loss was a 
November 1997 rating decision.  In denying the claim, 
the RO noted that there was no evidence of in-service 
treatment for right ear hearing loss.  The veteran now 
seeks to reopen his claims for service connection for 
right ear and left ear hearing loss.  While he has been 
given proper notice to the criteria set forth above for 
the left ear in a November 2005 letter, no such notice 
has been given for the right ear hearing loss claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective notice with regard to the 
claim to reopen service connection for 
right ear hearing loss. 
 
2.  The RO should readjudicate the issue.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


